DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 3/29/2021, are accepted and appreciated by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McLaughlin (Reg No. 78,238) on 4/23/2021.

The application has been amended as follows: Withdrawn claims 8-11 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 6, 7, 12, 14, 15 are allowed.
The following is an examiner’s statement of reasons for allowance:	With respect to Claim 1 the closest prior art of record, Ono teaches	A battery control device (See Abstract), comprising: 	a feature amount calculation unit that calculates a feature amount indicating a charging/discharging pattern of a battery(See Para[0011],[0022]);  	a first charging state amount calculation unit that calculates a first charging state amount of the battery on the basis of a first battery state amount (See Para[0011],[0019]);  	a second charging state amount calculation unit that calculates a second charging state amount of the battery on the basis of a second battery state amount (See Para[0011],[0019]);  	and 	a third charging state amount calculation unit that calculates a third charging (See Para[0011],[0019] and Expression 1).	However, the prior art or any combination of prior art searched fails to teach the limitation of 	wherein the load feature amount calculation unit calculates a weighting coefficient that is assigned to the first state of charge amount and the second state of charge amount of the battery on the basis of the calculated load feature amount	wherein the third state of charge amount calculation unit combines the first state of charge amount and the second state of charge amount using the weighting coefficient to calculate the third state of charge amount;	wherein the load feature amount calculation unit calculates the charging and discharging pattern on the basis of a ratio of a number of times of charging and a number of times of discharging of the battery, and calculates the weighting coefficient on the basis of the charging and discharging pattern,
wherein the battery pack control unit is configured to output information relating to the third state of charge amount of the battery to a vehicle control unit configured to command a charging and discharging adjustment of the battery on the basis of the third state of charge amount.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art..
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863